Opinion by
Judge Peters :
Appellant was arrested by the sheriff of Pulaski County, by virtue of a writ of capias ad satisfaciendum in favor of one Hubble, and delivered to appellee as jailor of said county and was detained by him' in the jail of this county for a considerable length of time, till his board amounted to the sum. of $127.75, according to the fees as fixed by law, and this action was brought to recover said sum1 against appellant. His demurrer to the petition was overruled by the court below, and having failed to plead further judgment was rendered against him and he has appealed to this court.
The statute provides that for keeping a'person under civil process in jail and dieting, etc., the jailor shall have for each day seventy-five cents to be paid by the plaintiff, and to be taxed as costs against the defendant, etc. 1 R. S. 524. The compensation was increased to 75 cents per day by an act of 1865.
The compensation for the jailor for services such as are sued for in this action is provided for by law, and the person designated by whom' the services performed by the jailor shall be paid for, and *388to the person thus designated he must look. With the prisoners the jailor has no contract, either express or implied, and if he could recover from the prisoner the latter would be doubly responsible, first to the plaintiff in the writ, in the way of costs, and second, to the jailor on an implied assumption for the same demand, a burden which the law does not impose.

James, for appellant.


Morrow, for appellee.

Wherefore the judgment is reversed and the cause is remanded with directions to sustain appellant’s demurrer fi> the petition and for further proceedings consistent herewith.